Title: VIII. Alexander Hamilton to Thomas Jefferson, 13 January 1791
From: Hamilton, Alexander
To: Jefferson, Thomas



Dear Sir
Jany 13. 91.

I thank you for the printed papers you have been so obliging as to send.
I cannot forbear a conjecture that the communications of the Chargé des affaires of France are rather expedients to improve a moment, in which it is perceived questions concerning navigation are to be discussed than the effects of serious instructions from his Court.
Be this as it may I really have not thought of any substitute for your proposition to which objections do not lie. And in general I have doubts of the eligibility of exparte concessions, liable to be resumed at pleasure. I had rather endeavour by a new Treaty of Commerce with France to extend reciprocal advantages and fix them on a permanent basis. This would not only be more solid but it would perhaps be less likely than apparently gratuitous and voluntary exemptions to beget discontents elsewhere; especially (as ought to be the case) if each party should be at liberty for equivalent considerations to grant like privilege to others. My commercial system turns very much on giving a free Course to Trade  and cultivating good humour with all the world. And I feel a particular reluctance to hazard any thing in the present state of our affairs which may lead to commercial warfare with any power; which as far as my knowledge of examples extends is commonly productive of mutual inconvenience and injury and of dispositions tending to a worse kind of warfare. Exemptions and preferences which are not the effect of Treaty are apt to be regarded by those who do not partake in them as proofs of an unfriendly temper towards them. With respect & Affection I remain Dr Sir Yr Obedt,

A. Hamilton

